Appeal by defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered April 14,1983, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence as a second violent felony offender.
Judgment affirmed.
Once the fact of the prior felony conviction was established by the People and admitted by defendant, the burden then fell on defendant to allege and prove facts underlying his claim that his prior conviction was unconstitutionally obtained (CPL 400.21 [7] [b]; see, People v Harris, 61 NY2d 9; People v Anderson, 100 AD2d 937). Inasmuch as defendant failed to establish the need for a hearing, his 1974 conviction for armed robbery in the Superior Court of New Jersey, Monmouth County, was properly found to constitute a predicate violent felony conviction (Penal Law § 70.04 [1] [b] [i]). Weinstein, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.